 H. WENZELTENT & DUCK COMPANY217H.WENZEL TENT &DUCK COMPANYandAWNING & TENT WORKERSAND DECORATORS, LOCALNo. 39,AFFILIATEDWITH UPHOLSTERERS'INTERNATIONAL UNION OF NORTH AMERICA, A. F. L.Cases Nos.14-CA-587 and14-CA-706.November 5, 1952Decision and OrderOn March 21, 1952, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediateReport attached hereto.The TrialExamineralso found thatthe Respondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of the com-plaint with respect to such allegations.Thereafter, the GeneralCounsel filedexceptionsto the Intermediate Report and a supportingbrief.The Respondent filed a reply brief.The Board 1 has reviewed the rulings made by the TrialExaminerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the the following additions.2The unfair labor practices of the Respondent, found by us, inagreement with the Trial Examiner, occurring in connection withthe operations of the Respondent, have a close, intimate, and sub-stantialrelation to trade, traffic, and commerce among theseveralStates,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.OrderUpon the basis of the foregoing findings of fact and conclusionsof law, and upon the entire record in these proceedings, and pursuantto Section 10 (c) of the National Labor Relations Act, as amended,the National Labor Relations Board hereby orders that H. WenzelTent & Duck Company, its officers, agents, successors, and assigns,shall :1Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Board has delegated its powers in connection withthis caseto a three-memberpanel[Chairman Herzog and Members Styles and Peterson].'The Respondent's request for oral argument is hereby denied inasmuchas the recordrincluding the exceptions and briefs, adequatelypresentsthe issues and thepositions of theparties.101 NLRB No. 60. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogating employees concerning their unionaffiliations, ac-tivities, or sympathies, or those of their coworkers, or warning orthreatening its employees with economic reprisals because of theirunion membership or activities.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right ofself-organization,to formlabor organizations, to join or assist Awning & Tent Workers andDecorators, Local No. 39, affiliated with Upholsterers' InternationalUnion of North America, A. F. L., or any otherlabor organization, tobargain collectively through representatives of theirown choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all ofsuch activities, except to the extent that such right may beaffected byan agreementrequiring membershipin a labor organiza-tion as a condition of employment, as authorized in Section8 (a) (3)of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post in its plants in St. Louis,Missouri,copiesof the noticeattached to the Intermediate Report and marked "Appendix A." 3Copies of said notice, to be furnished by the Regional Director forthe Fourteenth Region (St. Louis,Missouri), shall, after being dulysigned by the Respondent's representative, be posted by the Respond-ent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices areriot altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT Is FURTHERORDEREDthat the allegations of the complaint, asamended, to the effect that Respondent : (1) "unlawfully threatenedto take away the rest periods and refreshments previously furnishedby the Company to the employees, if they supported or joined theUnion"; "informed one employee that he was being given more diffi-cultwork because Respondent believed he was the leader of theUnion"; (2) unlawfully refused to bargain; and (3) unlawfully8This notice shall be amended by substituting the words"A Decision and Order" forthe words "The Recommendations of a Trial Examiner"In the caption thereof. If thisOrder is enforced by a decree of a United States Court of Appeals,the notice shall befurther amended by substitutingfor thesaid words"A Decision and Order," the words,"A Decree of the UnitedStates Court of Appeals,Enforcing an Order." H.WENZEL TENT & DUCK COMPANY219failed and refused to reinstate or to offer to reinstate strikers follow-ing an unfair labor practice strike, be dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe above-captionedproceedingsconcern allegations that H. Wenzel Tent &Duck Company, herein called Respondent, "on or about May 10, 1951,and at alltimes thereafter" refused to bargain with Awning & Tent Workers and Decora-tors,Local No. 39, affiliated with Upholsterers' International Union of NorthAmerica, A. F. L., herein called the Union, and allegations that said Respondentby the aforementioned conduct, by interrogating and threatening its employeesand by granting a wage increase on or about December 13, 1950, interfered with,restrained, and coerced employees in the exercise of the rights guaranteed in theNational Labor Relations Act, as amended, herein called the Act. It is alsoalleged that a strike occurred on May 16, 1951, because of the afore-mentionedconduct and that Respondent since December 6, 1951, has failed and refused toreinstateor to, offer to reinstate the strikers.The issues, framed by a com-plaint (as amended) and an answer (as amended) were litigated at a hearingin St. Louis, Missouri, before the undersigned on December 3, 4, 5, and 6, 1951.After the close of the hearing counsel for the General Counsel filed with theundersigned a motionto reopenrecord, consolidate, and amend complaint, whichis hereby made a part of the record herein as General Counsel's Exhibit 1-J.Thereafter counsel for Respondent and counsel for the General Counsel filedwith the undersigned a stipulation which is hereby made a part of the recordherein.This stipulation providesinteraliafor consolidation of the above-numbered cases, for receiving in evidence the afore-mentioned motion and chargeupon which it is based together with affidavits of service of said documents, andfor amendment of the complaint.After the close of the hearing, a brief wasreceived from counsel for Respondent.There is no dispute concerning the following matters and the evidencerevealsand the undersigned finds: (1) That Respondent is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act,' and (2) that the Union isa labor organization within the meaning of Section 2 (5) of the Act.Respondent denies that the Union, at the times material herein, representeda majority of its employeesin anappropriate unit, denies that the unit appro-priate for the purposes of collective bargaining consists of "all production andmaintenance employees' at its Eighth Street plant, excluding laboratory em-ployees, clerical employees, professional, and supervisory employees,' deniesthe unfair labor practices alleged and denies that the strike was an "unfairlabor practice strike."Respondent further states it "has not bargained withthe Union because Respondent was and is under no duty to bargain with theUnion."'Respondent is a Missouri corporation having its principal place of business in St Louis,Missouri, where it engages in processing of canvas and in the manufactureand sale ofcanvas products.Annually Respondent purchases raw materials valued inexcess of$1,000,000 and approximately 90 percent of said materials is shipped to Respondent'sSt. Louis plants from sources outside Missouri.Annual sales are in excess of $1,000,000and approximately 75 percent thereof represents products shipped from St. Louis, Missouri,to points and places outside Missouri.Y Respondent urges a single unit of production and maintenance employeesof its PaulStreet and Eighth Street plants.The General Counsel urges separate unitsfor eachplant. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon observation of witnesses and after careful consideration of the recordas a whole,the undersigned makes the following findings of fact,conclusions oflaw, and recommendations!HISTORYRespondentengagesprimarily in the manufactureand sale of tarpaulins,tents, canvas bags, and miscellaneous kinds of treated canvas items and forthese purposes operatesa "main plant" on Paul Street and a "water-proofingand flameproofing" plant on Eighth Street in the City of St. Louis,Missouri.These plants are approximately 2 miles apart and are separated by "the down-townarea"of St. Louis.Previous to September 1950 Respondent's employees had not beenorganizedby any union.Awning and Tent Workers and Decorators, Local No. 39, affili-ated with Upholsterers' International Union of North America, A. F. L. (theUnion herein), had attempted organization in 1937 and in 1940 but failed toachieve amajority.The Union's policy inorganizingis toorganize among alleligible employees regardless of separation of plants.In line withthis policy,the Union's organizingefforts in 1937 and in 1940 were directedtoward organiz-ing a singleunit of productionand maintenance employees of the Paul Streetand Eighth Street plants of Respondent.In September1950 the Union and United Textile Workers, AFL, acting jointly,endeavored to organize Respondent's productionand maintenanceemployees atthe Paul Street and Eighth Street plants into a single unit.On October 19, 1950, United Textile Workers of America, affiliated with theAmerican Federation of Labor, pursuant to Section 9 of the Act, filed a petitionfor investigation and certification of representatives.`This petitiondescribedthe unit as"all production and maintenance employees, excluding executives,superintendents, foremen, chemists, assistant chemists,office andclericalEmployees" at Respondent's Eighth Street plant.On November 2, 1950, an informal conference concerning Case No. 14-RC-1262was held in the Fourteenth Regional Office of the National Labor Relations Board.At this meeting Respondent contended that the unit described in the petition wasnot appropriate and that the appropriate unit was all production and maintenanceemployees of Respondent (productionand maintenanceemployees at the PaulStreet plant and at the Eighth Street plant). In view of the disagreement overthe question of the appropriate bargaining unit it was agreed that a formal hear-ing concerning this matter would be held. Such a hearing was scheduled forDecember 13, 1950.On the latter date the parties appeared for the hearingbut before the record was opened, executed an agreement for consent election.By the terms of the agreement for consent election the parties agreedinter aliathat the bargaining unit consisted of :All production and maintenance employees of the Company, EXCLUDINGexecutives, superintendents, foremen, chemists, assistant chemists, office andclerical employees, guards, and over-the-road truck drivers.`8The findings of fact result from the undersigned's attempt to reconcile the evidenceand determine what probably occurred.All evidence on disputed points is not set forthso as not to burden unnecessarily this report.However, all has been considered andwhere required resolved.In determining credibility the undersigned has considered,interalia,the demeanor and conduct of witnesses ; their candor or lack thereof ; their apparentfairness, bias, or prejudice; their interest or lack thereof; their ability to know, com-prehend, and understand matters about which they have testified; and whether they havebeen contradicted or otherwise impeached.4 14-RC-1262.This unitencompassedemployees at Respondent's Eighth Street plant and at itsPaul Street plant. H.WENZEL TENT & DUCK COMPANY221This agreement also specified that the choices on the ballot "will appear in thewording indicated below and in the order enumerated below, reading from leftto right on the ballot" :FirstSecondThird(Tent & Awning Wkrs., Local 39, AFLNeitherTextileWkrs, CIO(United Textile Wkrs., AFLThe agreement was executed by Awning and TentWorkers and Decorators,Local No. 39, affiliated with Upholsterers'InternationalUnion of North America,A. F. L., and United Textile Workers of America, AFL, jointly as Petitioner, byTextile Workers Union of America, CIO, and by Respondent.On Tuesday, January 9, 1951,an electionwas conductedamong the employeesin the unitwhich the partieshad agreedupon.The tally of ballots in the saidelection indicated that there were approximately 71 eligible voters ; that the2 jointlyacting AFLUnions received 28 votes;that the TextileWorkers ofAmerica, CIO, received 1 vote,and that 38voteswere cast for "neither."On January 10, 1951, thejointly actingAFL Unionsfiled the original chargesherein ° and filedobjections to conductaffecting results of the election.There-after,on August 10, 1951,the RegionalDirectorsustained the objections and setasidethe election.On September 20, 1951, the jointly acting AFL Unions, withthe approval of the Regional Director, withdrew the petitionin Case No.14-RC-1262.INTERFERENCE,RESTRAINT,AND COERCIONGeorge Grivett testified that in October 1950 he attended a meeting held by theUnited Textile Workers of America and that the next day Leo Schwartz, asupervisor, came to a wrapping table where he (Grivett) was standing with twoother employees ° andApproached me, and asked me how my union was coming along. I rightaway told him "I don't know nothing about it."He says, "Well, I don'tcare what they do, you know if you get a union in here, that's going to bethe end of all your paid vacations and your bonus checks, going to put thetruck out of business ; therefore, you'll be out of a job."At the time of this conversation Grivett was the driver of a small pickup truck(the only such driver employed by Respondent) and when not occupied drivingthe truck performed various odd jobs.Truck driving was not a full-time job.Grivett further testified that as a matter of practice when there were shortagesof work Respondent "would manage to find some place where they could put us"but that in the afore-mentioned conversation Schwartz "mentioned that if therewould be a shortage of work, why, there would be lay-offs, would get laid off."Schwartz testified he did not recall having a discussion with Grivett at awrapping table about the time in question in which the Union was discussed,that he did not "recall ever asking Grivett whether or not or `How is your Unioncoming along,"' that he did not tell Grivett that "if they got a Union in there itwould mean the end of the paid holidays, vacations and other benefits," and thathe did not tell Grivett "if the Union got in there, that would mean lay-offs ofemployees in the event of shortage of work.",by Awning & Tent Workers andDecorators,Local No. 39, affiliated with Upholsterers' International Union of NorthAmerica,A. F. L., and on October 24, 1951,the complaint herein was issued.*These two employees did not testify herein. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of observations of witnesses and analysis of the entire recordherein the undersigned credits Grivett's testimony concerning this conversationand finds that Schwartz interrogated Grivett concerning union activities andthreatened reprisals because of such activities.Grivett testified that about a week after the afore-mentioned conversation hewas called into the office of William Wenzel,secretary-treasurer and salesmanager(a supervisor),and interrogated concerning an accident involvingthe pickup truck and that at this time Bill WenzelAsked about what this is about the Union wanting to come in.He askedif he or his brothers had done something wrong, or what could be straightenedout.We didn't have to feel backward in any way to come to him and explainwhat went on.He asked me if I had signed a card. At the time I told himI did not.On cross-examination Grivett testified that at the end of the conversationabout the accident Bill Wenzel said, "By the way what's this I hear about thisunion business going on around here?What do you know about it?" and that he(Grivett) told Bill Wenzel he "didn't know nothing about it."BillWenzel testified he and Grivett discussed the accident referred to byGrivett and that during this discussion Grivett stated the only job he had drivinga truck was with Respondent, that he (Grivett) had worked for another concern(an electrical concern) but not as a truck driver and in order to get that jobhe had joined a union and still retained an inactive membership in that union.Wenzel testified he (Wenzel) then said, "There's some union activity going onaround here I understand" and Grivett answered :Yes, I heard rumor to that regard too, they have been trying to get a hold ofme, but Union or not Union, I'm in and out with the truck all the time, andthey haven't gotten hold of me. I understand it is the C. I. O. and Iwouldn't have anything to do with them.Wenzel testified "that is as much unionism as was discussed," that he (Wenzel)did not ask whether or not Grivett had signed a card with the Union and did notask whether or not other employees signed cards with the Union.In appearance and demeanor William Wenzel appeared more forthright andfrank than Grivett and his version of this conversation, in the light of theentire record, appears more plausible than that given by Grivett.The under-signedcreditsWilliam Wenzel's testimony and finds the conversation to havebeen as related by him and outlined above.As noted elsewhere herein, a hearing in Case No. 14-RC-1262 was scheduledforWednesday, December 13, 1950, but was never held because the parties onthat date,and before the opening of the hearing, executed an agreement forconsent election.Grivett, on behalf of the Union, attended the meeting atwhich the agreement was executed.When he reported to Respondent's place ofbusinessthat day, during the "noon hour," he told Leo Schwartz, his foreman,that he "had been up to the Labor Relations Board." According to Grivett,Schwartz "immediately jumped up and said that I [Grivett] knew all aboutthis meeting head of time, that I should have phoned him ahead of time and lethim know I was coming up here [the N. L. R. B. office] and I did not notifyanyone that I was coming up here at the time." a Grivett had not given advancenotice to Respondent that he would be late or absent that day although he knewon December 12 that he was to attend the meeting the next day and though it8Schwartz did not testify concerning this conversation H.WENZELTENT & DUCK COMPANY223was customary for employees to give such noticewhen theyanticipated beinglateor absent.On Friday, December 15, 1950, Grivett was transferred from the Paul Streetto the Eighth Street plant.Concerning this transfer Grivett testified :I came in off the truck that afternoon and he [Schwartz]said,"Well, Isuppose you are going down to take your parcels down to the post office."I looked at my watch. "I generally do at this time." He said, "Well,tonight is the last time that you'll be doing that."He said, you start upwith the water-proof plant.We are not going to run the truck any more.You are going to the water-proof plant starting Monday." I said right away,"I think I got an idea what that is all about." I know Fred Wenzel hadseem(sic)meup at theRelationsBoard."I got an idea that is what it isall about.""Well,"he said,"we kind of think you are the leader of thebunch here." I said "Iguessif the Union doesn't get in, I suppose I willbe fired.He shrinked (sic) his shoulders and walked away.Grivett testified further that he was told by Schwartz the reason he was beingtransferred was "they were short of help up there [Eighth Street]and I was theextra employee there at the time, and I had to go up there."Grivett testified that when he was transferred to the Eighth Street plant thejob he had been doing at the Paul Street plant was discontinued, that at theEighth Street plant he (Grivett) painted "handles for water bags, handles andslides," that he remained on this job "until the first walk-out [hereinafter dis-cussed] which was in January," and that he has not returned to Respondent'semploy since that time.Schwartz testified Grivett was transferred :Because there was a man shortage, we were short up there at the waterproofing department plant, Eighth Street Plant, and we were running out ofunpainted handles in our water proofing department in the water bagdepartment.We neededsomeone, soI sent him up there.Schwartz also testified that he told Grivett the transferwas temporary andwhen the "slides are painted and we can keep running again, you'll be backagain."Schwartz testified he selected Grivett because he was "Myodd-man"-didn'thavea regularjob and was supposed to do anything that came up-and to havesentsomeone else would have meant taking them off of a special job-a regularfull-time job.Grivett was the only employee working at "odd jobs."Schwartz testified he told Grivett that he (Schwartz) "wanted him to goand paint slides so we can keep our water-bag department going"and deniedthat he had any "discussion with Grivett to the effect that the reason for histransfer grew out of his activity with the Union." Schwartz did not "recallanything like" Grivett saying "that he guessed he knew why he was beingtransferred,becausehe wasthe leader of the union movement," and did not"remember anythinglike"Grivett suggesting "that he might be fired if theUnion was not successfulin gettingin there."Schwartz denied that he evertold Grivett "that he would be fired if the Union either did or didn't get inthere."Schwartz further testified that at the time he sent Grivett to the EighthStreet planthe did not have "any knowledge at all that Grivettwas eveninterested in the Union."The complaint does not allege that this transfer violated Section 8 (a) (3) ofthe Act and counsel for the General Counsel stated, at the hearing, he was"not askingfor reinstatement, back pay,as far asGrivett isconcerned."Thecomplaint does allege that Respondent violated Section 8 (a) (1) of the Act 224DECISIONS OF NATIONAL LABOR RELATIONS DOM'Dby informing "one employee that he was being given more difilcnlt ww k iirvanceRespondent believed he was the leader of the Union" and preaunw1i y iibe c"I-dence concerning this transfer was offered in support of this alleg:.li,pit.Upon the basis of observation of witnesses and careful consideration of therecord as a whole, the undersigned credits the testimony of Schwartz concern-ing Grivett's transfer and finds, although the matter is not free from doubt,that Grivett was not transferred because it was "believed he was the leader ofthe Union."Lewis Scott testified that about a week before Thanksgiving 1950 WilliamKelley, supervisor of the Eighth Street plant, "called me off to one side awayfrom everybody else" and said :He had heard rumors about the Union going around, and so forth.Hewanted to bring out a few of their points about what the Company coulddo for us, and so forth, what they had done, and if-he led off to the unionagain, what the union could mess up for us if we joined the Union.Heasked me had I signed a card, which I told him I did.Scott testified further that Kelley :Asked about the other guys if they had signed it. I told him I did notknow whether they had or not, which at the time I didn't know."William Grant testified that "right before the election" ° Kelley came to his(Grant's) workbench and "asked me if I knew how many fellows in the planthad signed a card [a union membership card]." I told him "I never did."Jimmy Lassiter testified that about a week before Thanksgiving 1950 Kelleysent for him and interrogated him as to his membership in the Union, the numberof men who had signed a union card, and as to who was the instigator of theunion movement.Lassiter testified that during this conversation Kelley toldhim "Wenzel didn't want a union, and if we did have a Union, why Wenzelwould treat us all right."Joseph E. Roberson testified that "around Thanksgiving" 1950 Kelley sentfor him and asked him whether he had "signed a union card" and if he "knewanyone that had signed it."Kelley testified that in October or November 1950 the men under his super-vision, contrary to past practice, had Joe Roberson intercede for them withrespect to complaints, that because of this "abnormal procedure" he talked toeach employee individually andAsked them if-first, if they were conscious that there was a differencein the way complaints were being handled, and secondly, why Joe Robersonsuddenly should be coming to me where they had before.Concerning the conversation with Lewis Scott, Kelley testified "the conversa-tion went something like this" :"Al [Scott] you have always felt free to come to me before, and you haveon many different occasions, to complain about something the Companydid or did not do."As a matter of policy I always try to justify the Com-pany's stand insofar as I was able, and if there was apparently a misunder-standing or something that somebody had done, I would like to receify (sic)it."However, recently, you have seen fit to have Mr. Roberson intermediatefor you. Is there any reason for it?"f#tii6 As noted elsewhere herein, an election was conducted on January 9, 1951. It appearsfrom the entire record that Grant was mistaken as to the time of this conversation. H.WENZEL TENT & DUCK COMPANY225According to the best of my memory, Mr. Scott made no formal statementto me as to why he had adopted this policy.itMitAl, to the best of my knowledge, replied that he did not realize that hewas behaving any differently than he had on previous occasions.Q. Did you pursue that inquiry with him further?A. I did not.Q. Did you ask him whether or not he had signed a card with the Union?A. No, I did not.Q. Did you ask him whether he knew whether or not other employeesthere hadsigned cards with the Union?A. I did not.Kelley testified Scott complained to him (Kelley) "on many occasions" andthat the last complaint before the above-mentioned conversation occurred "tothe best of my recollection a month or two months before." Kelley did not recallwhat that complaint was about but thought it had to do with a transfer of Scottfrom one job to another. Kelley could "not recall" how many times Joe Robersoncame to him (Kelley) on Scott's behalf and could "not recall" any complaintor subject matter that Roberson complained about on Scott's behalf.Kelley testified he talked to Grant "on the subject of Change of Procedure"and:Our conversation was, as I remember the conversation with Bill Grant, itwas short and sweet. Bill Grant and I, since I demoted him, spoke almostalways on-kept our conversations to the subject of business, and on thisparticular case, he stated that he did not, or words to this effect, that hehad not had a complaint to make and had not had Joe intercede for him.Later in his testimony, Kelley testified he did not recall the details of the con-versation with Grant or what Grant said at the time.Kelley denied askingGrant "whether or not he knew how many employees there at Eighth Street hadsigned Union cards" and denied asking Grant whether or not he (Grant) hadsigned such a card.Concerning the conversation with Lassiter, Kelley testified :Q.What was said?A. Jimmy Lassiter had had a definite complaint to make, as I recall, andhad gone through Joe Roberson in order to get an answer.Q.What was that about?A. It had to do with medical assistance, I believe, in connection with aninjury on the job, or something of that sort, and so I took the occasion toexplain to Jimmy fully the benefits the Company had, if he hadn't recalledthem on the day that I hired him, when we usually outline such benefits.Q. Did you, during that conversation, ask him whether or not he hadsigned a union card?A. I did not.Q. Did you ask him whether he knew who else or if anybody else hadsigned union cards?A. No, I did not.Q.Did you at any other time ask him whether he had signed a Unioncard?A. I did not.He volunteered the information, however.Q.How and when?A.My recollection was during that conversation. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Tell me what was said.A. In a general discussion of the Company benefits, Jim mentioned thatin his previous job they had medical benefits and that I don't recall whetherhe said the union had brought them there, or that the union hadbeen re-sponsible for having these medical benefits made a part of the previouscompany policy,or whether he merely suggested that he was a member ofthe union and they had this and that benefit.At that time I said somethingto the effect, "You did not volunteer the information at the time you joinedour company."That was the end of it.Concerning the conversation with Roberson, Kelley testified :I asked Joe for his version of this change of procedure and his reply wassomething to the effect that the boys are upset over Union organization andthat they had merely asked him to be theirspokesman,since he was a leadman and had some authority.Q. Did you ask him to what extent the employees had signed Union cards?A. I did not.Q. Did you ask whether or not he had signed a union card?A. I did not.Q. Did you on any other occasion ask Roberson whether or not he hadsigned a Union card?A. I did not.An examination of Kelley's entire testimony reveals that it contains qualitieswhich ordinarily would cause a trier of the fact to pause before accepting suchtestimony.Thus it is general, vague (especially as to when the "Change ofProcedure" was inaugurated), confusing, and lacking as to particularities con-cerning dates and circumstances (particularly with reference to the number,nature, and details of complaints handled by Roberson on behalf of other em-ployees).In addition,Kelley as a witness did not appear to display completecandor.On thebasis of observations of witnesses and analysis of the entirerecord herein, the undersigned credits the testimony of Scott, Grant, Lassiter, andRoberson, set forth above, concerning interrogation of them by Kelley,and findsthat Kelley interrogated employees concerning their union interest and affiliationand concerning their knowledge of the union interest and activities of otheremployees.WageIncreasesOn or about December 1, 1950, Respondent granted to its employees a "blanketCompany-wide wage increase."This wage increase was announced by a letterreading as follows :Wage Increase-to all EmployeesWe are pleased to announce a general wage increase effective December1, 1950.All hourly rates have been raised 10¢ per hour. Piece work rates10%.This applies to all employees, factory and office alike.In the past we have promised to increase your wages when economicalconditions warranted such changes.We feel that such conditions are athand and we are happy to fulfill our pledge.Furthermore we have reason to believe that a National "price-wage freeze"will go into effect shortly-perhaps within the week.Therefore we think itnecessary to act now to protect your earning for the future.H. WENzEL TENT& DucK Co. H.WENZEL TENT & DUCK COMPANY227FredW.Wenzel,vice president in charge of production and purchases,testified this wage increase was given because of the reasons stated in the letterand:My recollection is that week the general press releases, the newspaperswere carrying stories about the steel settlement and the general feeling wasthat once a pattern was set for the steel people and their kindred lines tomore or less get in or adjust to the current price, that wages would befrozen as of that time,Actually it happened some 30 days later, but thefeeling was running pretty high generally among all the papers that I hadread as well as various services and newsletters carrying the same story.That's what prompted us to act on that date in order to protect the positionwith our employees in respect to general economic conditions.The record reflects that in previous years, and when union activities were notprevalent, Respondent granted similar economic advantages to its employeesand handled the annoucements thereof in a similar manner.Since wage increases in 1950 were granted at a time when union organizationalactivities among Respondent's employees were at their peak and in view ofRespondent's infringement upon the rights of its employees, as noted above,suspicion is cast upon Respondent's motive in granting these wage increases.Nevertheless, in the light of the entire record, including especially Respondent'spast practices and Fred W. Wenzel's explanation of the reasons for these in-creases(which were not contradicted), the undersigned is not persuaded thatRespondent, in making these increases, was motivated by a desire or intent toinduce its employees to refrain from joining or remaining members of the Union,or by a desire or intent to frustrate collective bargaining.Accordingly, theundersigned finds that by this conduct Respondent did not violate the Act.Christmas BonusIt has been the policy of Respondent for a number of years (10 or more) toannounce,during November,"an employees'bonuswhich, usually,is paid to theemployees at an annual Christmas party.u Such procedure was followed in1950.The announcement was made by a letter dated November 3, 1950, whichstated :REFERENCE : CHRISTMAS BONUSTo all employees of H. Wenzel Tent 4 Duck Company:As you know the company's working year or fiscal year runs from October1 to September 30.On each September 30th we close our books and starta new year.Our auditors and accountants have just finished preparingfor us a statement of the 1950 year's results. In spite of the fact that wehad a great deal of difficulty all through the winter and spring gettingenough orders to keep the factory completely busy, and while the companylost a great deal of money in those slow months, this loss was made upduring the summer,and at the year's end the company did make someprofit for the year as a whole.You also know of our misfortune in being forced out of our waterproofingplant on 8th Street because the city condemned our building for a housingm Respondent's fiscal year runs from October1 to September30 and the announcementismade afterthe auditorsand accountants analyze Respondent'sbooks.n Fred Wenzel testified that "to get the utmost out of a bonus" Respondentgenerallyannouncedthe bonus by letter and then distributed the checks on a laterdate at theChristmasparty.The record corroboratesthis testimony.242305-53-16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDproject.^w building to take its place, plusIt has been the policy of d iv 11. Wenzel Tent & Duck Company for thepast ten years to announce an employee's bonus during November just assoon as the auditors determined if a profit had been made for the yearjust ended. It has always been the practice of the company to share withevery one in years when profits are made in order to show appreciationfor good work, loyalty and cooperation.Last year you received a bonus amounting to 5% of your total earned wagesduring our fiscal year.This year you will receive a bonus of 7% of yourtotal wages earned between October 1, 1949 and September 30, 1950. Thisbonus will be paid at Christmas as usual to all people remaining in thecompany's employ until December 31, 1950.It has been decided that while the profits made this year are badly neededto cover the great expenses of the new waterproofing plant and moving, themisfortune of being forced out of the 8th Street plant was no fault of yours;consequently the company is happy to give you the bonus "as usual" inspite of our difficulty.Therefore you may expect your check at the Annual Christmas Party,at which time we will confirm the continuance of the "Vacation with Pay"Program which was announced at last year's party and which has workedout so well for both employees and the company. For 63 years we havebeen successful in working together, and the company has provided a goodliving and steady employment for all of us for this long period of time,principally because of a mutual feeling of understanding and ability ofall to get along with the other fellow.Truly a personal feeling of fellow-ship and welfare with complete understanding has always existed.As youwell know no personal problem of yours has ever been so small that youhaven't always felt free to discuss it with your superintendents or even theofficers of the company at any time.Again we wish to say we are glad that this bonus is possible and we arehappy to give it to our loyal and faithful employees who have shared withus in prosperity and have stuck with us in times of difficulty.H. WENZEL TENT & DUCK COMPANY.Respondent's annual Christmas party in 1950 was held on or about December22, at which time Fred W. Wenzel made a speech. The speech was made froma previously prepared written statement.The evidence is conflicting as towhether Wenzel, at the party, varied from the written text of the speech. JimmyLassiter and Joseph Roberson testified he varied therefrom and indicated tothe assembled employees that if the Union was successful in organizing theemployees the policy of granting Christmas bonuses would be discontinued.Wenzel denied making such a statement and testified he "did not depart oneiota from the words[written text] on thistalk."He also testified that beforedelivering the speech he (Wenzel) wrote it out in longhand, and had it approvedby his brothers(who are associated with him in running Respondent's business)and by Respondent's labor relations counsel(Charles H. Spoehrer)and that heread the text thereof"some thirty, forty or fifty times aloud"so as to be aswell prepared as he knew how.In the light of the entire record the undersignedis not convinced that Fred W. Wenzel varied from the written text in making thespeech on or about December 22, 1950,and finds that the speech made was asfollows :At ourannual ChristmasParty, for thepast 12 years, it has been my privi-lege to speak to you.On these occasions my talks have been informal, H.WENZEL TENT & DUCK COMPANY229usually about the economic conditions of the day and the operations andfuture of our business.Never before has it been necessary for me to readfrom a prepared paper.I read from these pages not because I am unprepared or because I amunacquainted with my subject but for the sole purpose of clarity and thatI may not be misunderstood or misquoted.No doubt all of you have been subjected to the campaign and pressure ofthe current attempt of two labor organizations who hope to gain yoursupport.Word has drifted back to us of their tactics . . . Big Talk...Big Promises.We have even heard of some threats.We believe thetime has come for your company to clear up its position and explain yourrights and your obligations.Those of you who have been employed here for many years realize thatthe policy of this company has been one of understanding and fairness toallworkers.We recognize you as an individual.We demand that yourforeman and supervisors treat you with thesameconsideration.We donot believe it necessary to crack the whip to get your cooperation and yourbest efforts.Perhaps we are old-fashioned in our policy. If it is old-fashioned to have the respect and loyalty of most of our employees .. .if it is old-fashioned to have 36 persons employed for more than 10 years...if it is old-fashioned to have mothers bring theirsonsand daughtersto work here and many bring their friends and relatives because they knowthis is a good place to work . . . then I hope this old-fashioned policywill always be the number one consideration of this company for evermore.(Maybe some people would consider having this Christmas Party andeven a Christmas Tree old-fashioned . . . but by golly thisis just an-other one of our old-fashioned ideas thatnone of uswant to give up-do we?)We have never been ashamed of the wages we pay. There is no need to be !Today as well as in the past they have been above average for similar work.The quotation, "Man does not live by bread alone" and the saying, "Moneyisn't everything" is very true and things we often forget.What is it worth toyou to know your company keeps it factory running and you employed longafter they are out of orders to ship? Do you realize that the water bags youare making now are still in stock and are not needed now, and will not beshipped until early Summer? If we had not made these water bags we wouldhave laid off at least 10 people, and they would have been the newer em-ployees and least experienced.Think back-do your friends and acquaintances working at similar jobsenjoy thissameprivilege?You know ofmanycompanies that lay off theirpeople the minute business slows up.You know of manycompanies thatwon't keep their people after they get a little old.How manycompaniesfind lighter jobs for their older people? Look around!We have quite anumber of older people !Maybe thisis anotherone of ourold-fashioned ideasbut we feel that our older employeesstill do avery goodday's work and wewant them on the job-don't we !Then there are many little things that we have been doing so many yearsthat you and I now accept as part of our every-day life. Did you enjoyyour coffee yesterday-the rest period that went with it?Have you usedthe company loan fund this year? I hope it hasn't been necessary but whenit is, it's there for your help and convenience.How was your vacation lastyear?All of these "extras"have been arranged and freelygiven by yourcompany . . . no union demandor bargainingfor them !We want 230DECISIONSOF NATIONALLABOR RELATIONS BOARDsatisfied employees and are willing to try in many ways to continue giving,you these extras.Last week I heard that one of the unions had promised 7 holidays with,pay if you signed their ticket.Now let's get one thing straight about cam-paign promises.This may be your first contact with any union organiza-tion.Remember, promises are cheap . . . just like big talk ! You'renot one bit better off with one-hundred promises ! Reminds me of some of theso-called guarantees and promises made on the radio.There are severalpatent medicines claiming if you take their stuff you'll never have a cold,backache or pains in your stomach. If this were so, no one would ever besick !They will promise everything and anything.At least 10 beer compan-ies promise that their beer is the best in the world. Certainly at least 9 arewrong ! Then there's the old stand-by . . . they promise their soap will doeverything for your dishes except carry them off the table-and so it goeswith promises.Whether you're a Democrat or a Republican you can digup dozens of election promises that have never been fulfilled-probably nevermeant to be fulfilled-just plain vote-getters.Bear in mind that simply joining a union does not automatically pro-duce or guarantee wage changes or other benefits. They must depend upon,the economic factors involved and not upon union membership.Let's go back to these 7 paid holidays. Sounds like a great idea. Butof course I'm not permitted to promise you a thing now, and I'm sure youknow why. Let's look deeper into these paid holidays and see how they'compare with your bonus check.We have always paid for Christmas Dayand we'll do so again this year. So it's really only 6 paid holidays we're talk-ing about.Here's a bonus check that belongs to one of you people sitting over there-I won't mention your name. You made 75¢ per hour this year. Now if youwere paid for these 6 holidays we are talking about you would have received$36 more pay. Now let's look at your bonus check. Let's see-it's for $110.Let's just tear this check about here and compare these paid holidays withyour bonus.This little part would be your $36 for paid holidays which theunion promises.You're getting that anyway ! This big part (the rest of the$110) the company is giving you extra-voluntarily without pressure fromanyone!Let's look at it this way-a 7% bonus (which you all receive this year)is equal to 18 days pay, or holidays, call them what you like. I know whatyou're ,thinking . . . and it's true. The bonus isn't guaranteed.How-ever, let's go back to the record-not promises. This company has paid atotal of $62,000 in cash bonuses to factory employees alone (this does not in-clude office people) during the past 10 years and hasn't missed a single year!No guarantee-no contract-but it looks like a sure thing-and rememberit didn't cost you one penny in dues !If you have been here 5 years you had a 2 week vacation with pay. Addthis to your bonus, which you remember is worth 18 days pay, and you ac-tually received pay for 28 days for which you did not have to work-or callthem 28 PAID HOLIDAYS IF YOU LIKE.Now most of you people know these things, don't you? And I'm sureyou're not influenced by just talk. I can understand that a few peoplecould be confused ; after all I guess the grass always looks greener on theother side of the fence-at least until we get over there. Perhaps some ofthe younger members of our company-family have not been with us longenough as yet to become acquainted with all the conditions here and to H.WENZEL TENT & DUCK COMPANY231come to realize that this is really a very satisfactory place to work, as mostof our older members have found. Perhaps some discussion about thisamong you may be mutually desirable.Now a word about wages-first let's see what some of our competitors inthe canvas manufacturing business are paying.These figures were com-piled for the Department of Labor in July of this year. These companiesare in Missouri, Illinois, Texas, Ohio, Virginia and Pennsylvania.Most oftheir minimums started at 750 per hour and ranged around 80 to 85 centsfor their experienced help.These are factories just like ours, make thesesame items and competing for the same customers. And about half of thesecompanies have unions.Think this over !Now you know that in order to stay in business your company must keepits prices in line with others in the wholesale manufacturing business. Ifwe don't, we wouldn't have enough orders to keep you employed 12 monthsof the year.We are not a shop making fancy awnings or made-to-measuretruck covers. It's a whole lot like buying a pair of work pants or a housedress.You wouldn't go to a tailor or a dressmaker for these things.One of the unions working for recognition at this time is the awningworkers.No doubt you have been told about their rate of pay.Were youalso told haw many days they are able to work per year? Awning shopsare very seasonal, and most of their people work only between March andAugust.Regardless of any rate of pay, when it's only for a part of a yearit doesn't add up to much. It wouldn't be hard to figure that you probablymake 40% to 50'30 more than most awning workers on a whole year's basis.What do you think would happen if you and the awning people all be-longed to the same union at the same rate of pay? Don't you think theawning people would want your jobs here where they can work allyear longinstead of only a few months?There will be an election on January 9th when you will be asked whetheryou want a union or whether you want to continue as you are, without aunion but with the freedom both you and your company now enjoy. So inthe next few weeks we want you to think.When you think of your jobnow, it looks pretty good.Talk this over with your family and friends.Ask about conditions in other factories.Remember that eachperson hashis own vote.This vote is a duty. You are an important part of yourcompany and your vote is as important as any one's. It doesn't matter onebit what you have already signed or what you have already promised.Whenyou vote, the choice will be all yours.No one but you will ever know howyou voted-the election will be absolutely secret.When all is said and done, this election really gets down to one choiceand one issue.Who will you select as your leader for the future?We areproud of our company and proud to be your leader. This leadership wehold as a serious duty. You don't want it in the hands of some outsider, doyou?Will you risk a leader who you have known but a short time?Willyou risk your future in "promise"?Keep the leadership as it is today .. .one that has your proven interest, proven fairness and proven results forthe past 63 years.There remains for consideration the question of whether the speech was merelypersuasive argument, now expressly sanctioned by Section 8 (c) of the Act, orwhether, in violation of Section 8 (a) (1) of the Act it amounted to interference,restraint, or coercion of employees in the exercise of their right of self-organi-zation, secured to them by Section 7 of the Act. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt isnoted that the speech does not contain any statementsper seviolativeof the Act.However, the absence of such expressions is not enough and thespeech and its overtones must be evaluated in the circumstances then prevailing.Viewed in this right there may be some doubt as to whether the speech wentbeyond the bounds of persuasive argument.Fully cognizant that the statements in the speech were made by Respondent'svice president in charge of production, and were made at a critical time (whenthe employees were preparing for an election), and that Respondent,duringthe union organizational activities which led to the election then contemplated,had infringed upon the rights guaranteed its employees (noted above), the un-dersigned, nevertheless, believes and finds that the statements made were "per-suasive" (not coercive or intimidating) and were not violative of the Act.Preelection SpeechAs noted elsewhere herein, on January 9, 1951, a consent election was conductedamong Respondent's employees.On January 8, 1951, Fred W. Wenzel held twomeetings with Respondent's employees (one at the Paul Street plant and one atthe Eighth Street plant).At each meeting Wenzel read a document concerningthe election."Wenzel stated :This is not a pep talk or a rally.We have called you together to giveyou some information and facts about the election.The last time we allgot together was for the Christmas Party;for fun,for singing and dancingand eating turkey.Now we are faced with more serious business.Tomorrow we all have a big decision to make, one which may affect ourhomes, our happiness and our entire future.We must think clearly, wemust act wisely-we mustnotdo anything foolish that we may regret later.We must decide if we want a union or not !I know you have all been thinking of this serious problem forthe pastseveral weeks.Most of you know what is best and have made up yourminds.For those who are in doubt I want to clear up a few points. Thelaw gives me this right to express my viewsand I am goingto tell youstraight-forward just how I feel about some of these things and what yourrights are in spite of what anybody says :First:This election will be absolutely fair and it will be absolutely secret.No one will ever know how you voted. Your name willnotbe on your ballot.The votes will be counted by the United States Government Labor Board.Second:It is your duty to vote ! Youshould not be neutral.If you donotvote, the side you want to win willloseavote.It is your duty to your-self, your family and your future.Third:Do not be misled. Anything you have signed-anything you havepromised-doesnot count.Tomorrow you can vote the way you honestlythink and no one will ever know how you voted. Even if you have alreadysigned a union card you have every right to change your mind. You arenot obligated to anyone.Fourth:You are a free American-you do what you want. No one canmakeyou do anything. You have your own individual right.Now I hope you are all clear on this point; it'syour dutyto vote.Yoube the judge and vote the way your conscience tells you. Don't let someone" George Grivett testified that he didn't think that Wenzel "read fromsome paper."Wenzel testified he readthe document"word for word."It is apparent from anexaminationof Grivett's testimony that he had a poor recollection concerningthis matterand his testimonywith respect thereto is not credited by theundersigned. H.WENZEL TENT & DUCK COMPANY233elsedictateto you.You have your freedom-you have your rights! Yourcompany will not discriminateagainst orprejudiceany employee regardlessof how theelectioncomes out!At the Christmas Party I told you how the companyfelt and I asked youif you wantedoutsiderswho you knew only a few weeksto runyour affairsor if you felt we were able to take care of ourselves under the leadership weknew and had experience with for 63 years. I asked you if you wanted tobecome a part of a mass organization or preserve your rights as individuals.I reminded you of all the advantages and benefitsyou are getting now froma leadership that is workingwithyou andforyou, without force, withoutcontracts,without dues,as compared with unfamiliaroutside leadershipthat knows nothing of your personal problems and who make their livingnotout of selling canvas, or cutting canvas, or sewing canvas, or water-proofingcanvas, but who earntheir payby organizing unions and collectingdues.Let me remindyou againthat simply joininga union does not necessarilymeanthat there will beanychanges made for better or for worse.Youhave no guarantee !As I said at the Christmas Party this whole election boilsdown to onething.Who do you want for your leader.Think once more of your goodwages,your paid vacations, your Christmas Party and your fat bonus check,all of which havecome from your present leadershipwithoutunion assist-ance or interference.If you want to vote forunion outsidersto be yourleader mark an X ineither outside box on the ballot.But if you want neither union then putyour X in thesquarein the center marked "neither."The company does not tell you how you must vote, but remember YOUHAVE THE FREEDOMNOTTO JOIN A UNION.Tomorrow morning at eleven o'clock a manfrom the Government LaborBoard will be here to run the election, along witha union rep.and someone fromyour companyto seethat the election issecretandfair.A tableand booth will beset up nearthe time clock.You will be called, along withother people in your department,as a group.The voting is simple; whenyou approach the voting table you will be asked your name and it will bechecked from a list.You then will receive a ballotwithoutyour name,which you donotsign.If you want to continue under the company's 63 years of provenleader-shipWITHOUT AUNION here is how you vote.Put an X in thecenterbox of the ballot.This means you don't want eitherunion.You fold your ballot and put it in the ballot box without signing.No one sees your vote. It's as easy as that. Thank you and good luck.Wenzel testified that as he read the above-quoted document :I had a card or paper in which there were three blocks, A. F. L., C. I. 0.,and neither. I don't recall whether all the little words representing theUnion as to the local, and so forth, were in there or not, but three blocks,and saying, at least in part, C. I. 0., neither, and A. F. L. and I pointed tothe blocks, as I read from this direction.The direction referred to was the sentence in the document reading:If you want to vote for Union outsiders to be your leader mark an X ineither outside box on the ballot.But if you want neither union then putyour X in the square in the center marked "neither." 234DECISIONSOF NATIONALLABOR RELATIONS BOARDWenzel's conduct with respect to this election may not have been in conformitywith the customary procedures and policies of the National Labor RelationsBoard concerning elections conducted by it, but such conduct doesnot appearto be, and the undersigned finds that it was not, violative of Section 8 of theAct.Refusal to BargainDuring 1950 construction of a building adjacent to the Paul Street plant wasbegun.It was anticipated that upon completion of this building the operationsthen being performed in the Eighth Street plant would be moved into this newbuilding.In January 1951 this building was still under construction and it hasnot since been completed.Immediately following the election held on January 9, 1951, the United TextileWorkers of America, AFL, indicated to the Union involved herein that it was nolonger interested in pursuing organizational activities among Respondent's em-ployees.The Union involved herein did, however, continue its organizationalactivities and on or about January 15, 1951, established picket lines at Respond-ent's plants and at the construction site.Respondent's employees and the con-structionworkers refused to cross the picket lines. After about 2 weeksRespondent's employees resumed their work but the picketing has continued andthe construction workers have not returned and the construction of the buildinghas not been resumed.For the purpose of determining whether there was any possible way to com-plete the construction interrupted by the picketing, Respondent's attorney(RobertHensley)" contacted Tony Remshardt (business representative ofAwning, Tent and Decorators Local No. 39 and vice president of Upholsterers'International Union) and arranged a luncheon which was held during the latterpart of April 1951. At this luncheon Remshardt sought recognition of theUnion for the employees at Respondent's Eighth Street plant and sought a con-tract covering said employees.There was some discussion as to whether, inview of past practice and the agreement for consent election wherein a singleunit of employees of both plants had been agreed upon, there should now be aseparate bargaining unit consisting only of production and maintenance em-ployees of the Eighth Street plant.Remshardt assured Respondent's repre-sentatives (Hensley and Fred W. Wenzel) that the Union represented theemployees at the Eighth Street plant, that the United Textile Workers of America,AFL, would not interfere since they had already indicated they were no longerinterested in organizing among Respondent's employees, and indicated that "ifa deal was made on the Eighth Street employees, that the pickets would be with-drawn" and that the Union would not engage in organizational activities amongthe employees at the Paul Street plant for a period of 1 year.Respondent soughtto have the Union withdraw completely and cease all activities among its em-ployees.The luncheon ended with an agreement that Remshardt would submitto Respondent for study its current contracts covering awning shops.There-after Hensley arranged a meeting for May 10, 1951.On May 10, 1951, Remshardt, Hensley, and Fred W. Wenzel conferred con-tinuously from about 10 a. in. until about 3: 30 p. in.At this meeting the partiesdiscussed the then current situation and explored avenues of possible settlement.The parties again discussed whether the employees at the Eighth Street plant19Hensley represented Respondent in a limited capacity in connection with the securingof Government contracts. H.WENZEL TENT & DUCK COMPANY235should be treated as a separate bargaining unit"and discussed, in detail, wagesand other conditions of employment affecting employees at the Eighth Streetplant.Fred W. Wenzel indicated he could not commit Respondent (either asto unit or concerning substantive terms of any agreement which might bereached) and that he would have to consult with other officials of Respondentbefore doing so.'At the conclusion of the meeting Remshardt and Fred W.Wenzel had reached an agreement which they thought satisfactory.This agree-mentconsisted of a contract covering employees at the Eighth Street plant andan understanding that upon approval thereof (by Respondent and the Union)the pickets would be removed. Fred W. Wenzel indicated he thought they(Remshardt and Fred W. Wenzel) had reached an agreement that he could`'sell" to other officials of Respondent and the meeting ended withan under-standing that he (Wenzel) would consult with such officials and thereafteradvise Remshardt concerning Respondent's position.When Fred W. Wenzel conferred with other officials of Respondent it wasdecided that for Respondent to recognize a unit embodying only the employeesat the Eighth Street plant was "inconsistent with everything that we [Respond-ent] had ever done in the Company to date" and that, in view of this and theresults of the election, Respondent should not accept the agreement reached byRemshardt and Fred W. Wenzel and should not pursue further discussions withthe Union.On Monday, May 14, 1951, Hensley called Remshard and told him, in no un-certain terms, that "the old man [Fred H. Wenzel, father of Fred W. Wenzel]dumped the thing upside down," that theOld man's position was that regardless of what contract they could workout with me [Remshardt], I had but one intention of putting the companyout of business, I could agree to any rates regardless if it be the 75 cent mini-mum, that would make no difference, my sole intentions were to shutting theCompany up, nothing else.No further meetings have been held. The Union did not contact Respondentagain except that approximately 2 weeks before the hearing herein Remshardtsuggested to Mr. Ahner (one of Respondent's attorneys) that for the purposesof trying to settle the issues raised by the complaint herein a meeting betweenhim (Remshardt) and Fred H. Wenzel would be appropriate. Ahner answered,"I don't know if it is possible, I never had the privilege of speaking to the oldman [Fred H. Wenzel] either." The matter was not pursued further.One of the questions for determination herein is : Assuming,arguendo,that theunit setforth in the complaint is a unit appropriate for the purposes of collectivebargaining and assuming that the Union represented a majority of the employeesin the said unit," did Respondent by the above-outlined conduct violate Sec-tion 8 (a) (5) of the Act? Respondent maintained throughout the eventsnarrated above that the appropriate unit for the purposes of collective bargain-ing was not the unit set forth in the complaint but consisted of a single unitof production and maintenance employees of both of its plants. There is noevidence that this contention of Respondent was made in bad faith. Respondentnever abandoned this contention although it did consider, in view of the then pre-14Remshardt's testimony that there was not "any discussion about the unit" otherthan concerning Bill Grant, in the light of the entire record, is not credited.As Remshardt's testimony to the contrary is contradictory and not consistent with theentire evidence and is not credited.M In view of the findings hereinafter made, the undersigned believes and findsit unneces-sary to pass upon or resolve the issues concerning unit and majority. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDvailing situation, the expediency of executing a contract covering a smaller unit.Respondent's conduct, in indicating that it might, and possibly would, accept acontract covering a unit other than the one it deemed appropriate, in bargainingfor acontract on this basis and then, within a few days, retracting from thisposition and indicating it was no longer interested in negotiating for a contractcovering a unit other than the one it deemed appropriate, when viewed in the lightof the entire record, including the situation prevailing with respect to thebuilding under construction and the results of the consent election,does notappear to have been motivated by a desire or intent to evade its obligationsunder the Act or to have been performed in bad faith. Accordingly, the under-signed finds that the evidence adduced is not sufficient to sustain the allegationsof the complaint to the effect that Respondent violated Section 8 (a) (5) of theAct by refusing to bargain on and after May 10, 1951.The StrikeDuring the evening of Monday, May 14, 1951, Remshardt met withthe mem-bers of the Union and reported to them that on May 10, 1951, "an understandingwith the Wenzel firm had been reached" but that on May 14, 1951, Hensley hadcalled himand told him (Remshardt) that "the Company had turned down theagreement" and that Respondentwas notwilling to enter intofurther negotia-tions.The union membership then decided "that they would work until Wednes-day, that is the end of the pay, and then we would go out" because Respondent"refused tonegotiate any more."On Wednesday, May 16, 1951, employees (10) at the Eighth Street plantengaged in a strike.The complaint alleges that this strikewas provoked byRespondent's unfair labor practices.As noted above, the strike was called because Respondent "refused to nego-tiate any more." "As previously noted herein, Respondent's refusal "to negotiate17The stipulation filed with the undersigned after the close of the hearing(on February25, 1952),states,inter alia:It is further stipulated that Jimmie Lassiter,Joe Roberson and William Grant, allof whom previously testified in the above matter,if recalled by the General Counsel aswitnesses would testify in substance,as follows :When we quit at 11: 30 a. m., on May 18, 1951, we were in the locker roomchanging clothes, and Supervisor Kelley came in.He was pretty mad.Whifel-meyer was with him.Whiffelmeyer said, "What do you think you guys are pullinghere?"Kelley said, "I don't know if you fellows know the law on this or not,,but I know exactly. I guess you fellows know what'll happen to you if you goout, I'll replace every man in here anytime I want to.Don't thinkfor a minutewe aren't going to run the plant."Then Kelley talked to the threenew men,McDonald, Brewer, and Saunders.He said, "If you men go out of here with theseguys, and don't stick in here, you're automatically fired, and you'll never work forWenzel again, I'll see to that."He then talked to Peters ; he said, "Walter, you'rejust walking on your toes around here."Then he talked to us all and said, "Anddon't think all you fellows can't be fired, that's a right we have." I (Lassiter)said, "Kelley, these three boys (Brewer, McDonald, and Saunders) have unioncards."Kelley said, "I don't care if they've got pockets full of cards, if they goout of here they're fired." In spite of what Kelley said, everybody went on outof the building.It is further stipulated that William Grant, in addition to the foregoing, wouldfurther testify that after the statement by Supervisor Kelley, aboverelated, that ashe (Grant) was leaving the premises Supervisor Kelley said to him, "If yougo out onstrike you will be fired.",It is further stipulated that Supervisor William Kelley, if recalled as a witness byRespondent, would testify in substance that between the dates May 18, 1951, and May H. WENZEL TENT & DUCK COMPANY237any more" amounted to a refusal to meet and confer further with the Unionwith respect to any unit other than a single unit of production and maintenanceemployees of the Paul Street and Eighth Street plants. In view of the effortsto organize on this basis (on the basis of a single unit of employees of bothplants), the agreement for consent election wherein the parties agreed that sucha unit was appropriate, the evidence in the record (but not detailed herein),tending to establish that such a unit is a unit appropriate for collective bargain-ing purposes, the results of the consent election, and in view of Respondent's con-tinuous assertion (not in bad faith) that the only appropriate unit is a singleunit of employees of both plants, the undersigned is not convinced that Respon-dent's refusal to negotiate any more" was a rejection of the collective bargain-ing principle or an attempt to gain time in which to undermine the Union. Ac-cordingly, the undersigned finds that the strike was not caused by a refusal tobargain within the meaning of the Act. Since the record reveals that the strikewas not called for any reason other than the refusal "to negotiate any more"(refusal to meet and confer with respect to any unit other than a single unit ofemployees of both plants) and since this has been found insufficient to supporta finding that the strike was an unfair labor practice strike, the undersignedfurther finds that the strikers are not striking employees whose idleness istraceable to Respondent's unfair labor practices.25, 1951,he wrote the following report concerning the conversation with the employeeson May 16, 1951:Kelley had spent the morning at the Paul Street Plant and, upon hearing therumorthat themen might walk out, he immediatelywent tothe 8th Street Plantwhere he met some of the men who were ready to go out for lunch.He noticedthat several of them were changing to Street clothes, which is not the usualpractice for going to lunch.Kelley : "Is thisrumor that I heartrue I"Jim Lassiter:"Yes, that's right.We're walking out."Kelley : "What is the reason 1"Wm. Grant:"Because the company won't giveus a union contract."Kelley : "Well,pow, wait a minute. You can't just decide to walk out and be pro-tected because the company won't give you a union contract."Jim Lassiter :"Well, Tony has just called us out."Kelley : "Now you new men ought to think this over.In my opinion, you wouldnot be protected on your job if you walk out now. I'd think about this before Iwalked out."No comment from the men.It is further stipulated that Supervisor Kelley would also testify that the foregoingreport is a true and accurate account of what was said by him and the employees onMay 16, 1951.Since the complaint,as amended,does not contain allegations that the employees were dis-criminatorily discharged on or about May 16, 1951, it is presumed that this portion of thestipulation is offered in connection with the allegations of the complaint that the Respondentthreatened employees with discharge if they engaged in concerted activities and that thestrike was caused by unfair labor practices.No explanation appears as to why such evi-dence was not offered during the hearing held in December 1951. Assuming, without decid-ing, that Kelley made the statements attributed to him in the stipulation, there is noevidence that such statements caused the strike.Taken in the setting in which they appearIn the stipulation it appears that the strike occurred despite the statements and not becauseof them.Furthermore, Grant and Lassiter testified, during the hearing herein, that the-employeesdecided on May 14, 1951 (before the alleged statements by Kelley), to strikebecause Respondent "refused to negotiate any more" and that the strike was not called forany additional reason.Although the undersigned has found that Respondent violated theAct in October 1950 and in November 1950, the undersigned believes and finds, in the lightof the entire record herein, that these unfair labor practices were remote from the beginningof, and unrelated to, the strike which occurred on May 16, 1951. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDReinstatementOn December 6. 1951, Remshardt(business representative of the Awning,Tent and Decorators Local No. 39 and vice president of Upholsterers' Interna-tional Union), unconditionally requested reinstatement for "all men who wenton strike May 16,1951."The stipulation filed with the undersigned after the close of the hearing (onFebruary 25, 1952), states,inter altia:It is further stipulated that Respondent, since December 15, 1951, has notoffered reinstatement to any of the employees who went out on strike onMay 16, 1951.Fred W. Wenzel testified, without contradiction, that the strikers were re-placed "as rapidly as outside help [new employees] could be obtained," thatwithin 30 days after the strike, Respondent was operating "back to our capacity"with "all new people," and that at the time of the hearing herein (on December5, 1951),Respondent had "a complete crew."Any contention that the strikewas an unfair labor practice strike and thattherefore the strikers are entitled to reinstatement upon application, displacingif necessary persons taking the jobs of the strikers, must be and hereby is re-jected by the undersigned in view of the finding above that the strike was not anunfair labor practice strike.Assuming the strike to have been an economic one, the record reveals thatafter the beginning of the strike Respondent filled the jobs of the strikers on apermanent basis, and that prior to the request for reinstatement Respondentwas operating with a normal complement of employees and there is no evidence-that reinstatement was denied because of Respondent's opposition to union mem-bership or activities.In view of the foregoing, the undersigned concludes that Respondent's fail-ure to reinstate the strikers upon application was not violative of the Act..ULTIMATE FINDINGS AND CONCLUSIONSIn the light of the foregoing considerations and upon the entire record inthese matters,the undersigned finds and concludes :1.By interrogating employees concerning union activities and threatening re-prisals because of such activities,Respondent engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and Section 2 (6) and(7) of the Act.2.The preponderance of the evidence adduced does not support the allegationsof the complaint,as amended,to the effect that Respondent otherwise violatedSection 8 (a) (1) of the Act; that Respondent unlawfully refused to bargain;that the strike which occurredon May16, 1951,was an unfair labor practicestrike and that Respondent unlawfully failed and refused to reinstate thestrikers.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in vio-lation of Section 8 (a) (1) of the Act, the undersigned will recommend that itcease and desist therefrom and take certain affirmative action designed to ef-fectuate the policies of the Act.Since it has been found that the evidence is not sufficient to sustain certainallegations of the complaint, as amended, it will be recommended that these al-legations be dismissed.[Recommendations omitted from publication in this volume.] GLEN RAVEN SILK MILLS, INC.Appendix ANOTICETo ALL EMPLOYEES239Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees regarding their union affiliations,memberships, or sympathies or those of their coworkers, or warn or threatenour employees with economic reprisals because of union membership oractivities or in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist AWNING & TENT WORKERS AND DECORATORSLOCAL No. 39, affiliated with UPHOLSTERERS' INTERNATIONAL UNION OF NORTHAMERICA, A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all ofsuchactivities except to theextent that such right may be affected by an agreement requiringmember-ship in a labor organization as a condition of employment,as authorized inSection 8 (a) (3) of the National Labor Relations Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theamendedAct.H. WENZEL TENT & DUCK COMPANY,Employer.Dated ---------------------By ---------------------------------------(Representative)(Title),This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.GLEN RAVENSILK MMLS, INC.andUNITED TEXTILEWORKERS OFAMERICA, AFL.Case No. 11-CA-R88.November 6,195$Decision and OrderOn March 19, 1952, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board 1 has reviewed the rulings made by the Trial Examiner'Pursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Styles and Peterson].101 NLRB No. 62.